Case 3:17-cv-00601-MHL Document 197 Filed 07/02/20 Page 1 of 1 PagelD# 3122

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
ROBERT DAVID STEELE, et al.,
Plaintiffs,
Vv. Civil Action No. 3:17cv601
JASON GOODMAN, et al.,

Defendants.

ORDER

For the reasons stated in the accompanying Memorandum Opinion, the Court DENIES
the Motion to Disqualify, (ECF No. 165), the Motion in Limine, (ECF No. 171), and the Motion
to Compel, (ECF No. 185). The Court DENIES AS MOOT the Motion for Extension. (ECF
No. 181.)

Mr. Biss, Mr. Steele, and Mr. Goodman SHALL appear at a hearing on July 15, 2020 at
2:00 p.m. in Courtroom 6100 of the Spottswood W. Robinson III and Robert R. Merhige, Jr.
United States Courthouse to SHOW CAUSE why Sanctions, monetary or otherwise, should
not issue. At that time, the Parties SHALL provide: (1) two paper copies of all evidence
that has been disclosed since the Initial Pretrial Conference on July 31. 2019: and, (2) two
paper copies of all requests for evidence, including but not limited to emails, interrogatories,
or Rule 26 disclosures. All papers proffered to the Court shall be verified, under penalty of
perjury, as to how and when they were requested or disclosed. It is SO ORDERED.

/

M. Har l
United States Diktrict Judge

Date: July 2, 2020
Richmond, Virginia
